DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 5-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen et al. (Pub. No.: US 20180279353 A1), hereinafter Shaheen, in view of FENG et al. (Pub. No.: US 20180338307 A1), hereinafter FENG, and further in view of Xiong et al. (Pub. No.: US 20200037314 A1), hereinafter Xiong.   

With respect to claim 1, Shaheen teaches A method comprising: 
receiving, by a wireless device, first downlink control information (DCI) indicating information associated with a first signal, wherein the first DCI comprises a priority indicator field indicating a first priority value (fig. 5, [0143-0146], the first DCI used…the second field of the DCI (e.g., 1-bit field of the DCI) may be a field used for indicating (requesting) the HARQ-ACK transmission (e.g., indicating (requesting) the HARQ-ACK transmission on PUCCH)); 
receiving second DCI indicating information associated with a second signal (fig. 5, [0143-0146], he second DCI used for scheduling…); 
[0147], The UE 502 may transmit the HARQ-ACK (e.g., on PUCCH) based on the value of the second field of the DCI. The HARQ-ACK may correspond to the PDSCH scheduled by using the DCI including the value of the second field); and 
based on the first priority value and the determined second priority value: 
transmitting the first signal ([0147-0148], The UE 502 may transmit the HARQ-ACK (e.g., on PUCCH) based on the value of the second field of the DCI. The HARQ-ACK may correspond to the PDSCH scheduled by using the DCI including the value of the second field).

Shaheen does not explicitly teach based on the second DCI not comprising a priority indicator field.  

However, FENG teaches based on the second DCI not comprising a priority indicator field ([0061], the PDCCH may further include second DCI, and the second DCI is configured to schedule the terminal device 20 to receive a second PDSCH transmitted by using a second TTI on the target carrier).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the second DCI not comprising a priority indicator field, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping transmitting the second signal.

However, Xiong teaches dropping transmitting the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, dropping transmitting the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 3, Shaheen teaches wherein the first signal is an uplink control channel signal associated with a first downlink shared channel signal indicated by the first DCI, and wherein the second signal is an uplink control channel signal associated with a second downlink shared channel signal indicated by the second DCI ([0143-0146]).

With respect to claim 5, Shaheen wherein the information associated with the first signal comprises at least one of: an uplink resource associated with the first signal ([0143-0146]).

With respect to claim 6, Shaheen wherein the information associated with the second signal comprises at least one of: an uplink resource associated with the second signal ([0143-0146]).

With respect to claim 7, the combination of Shaheen and FENG does not explicitly teach wherein the dropping transmitting the second signal is based on a timing value associated with the second signal.

However, Xiong teaches dropping transmitting the second signal is based on a timing value associated with the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, dropping transmitting the second signal is based on a timing value associated with the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 8, Shaheen does not explicitly teach wherein a scheduled transmission of the first signal overlaps in time with a scheduled transmission of the second signal.

However, FENG wherein a scheduled transmission of the first signal overlaps in time with a scheduled transmission of the second signal ([0006], … time resources of the first PDSCH and the second PDSCH may at least partially overlap).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, a scheduled transmission of the first signal overlaps in time with a scheduled transmission of the second signal, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

With respect to claim 10, Shaheen teaches wherein the dropping transmitting the second signal is based on the first priority value being greater than the determined second priority value.

However, FENG teaches based on the first priority value being greater than the determined second priority value ([0066], The terminal device 20 may determine that a priority of the first DCI is higher than or lower than a priority of the second DCI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the first priority value being greater than the determined second priority value, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping transmitting the second signal.

However, Xiong teaches transmitting the first signal without transmitting the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, transmitting the first signal without transmitting the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 11, Shaheen teaches A method comprising: 
fig. 5, [0143-0146], the first DCI used…the second field of the DCI (e.g., 1-bit field of the DCI) may be a field used for indicating (requesting) the HARQ-ACK transmission (e.g., indicating (requesting) the HARQ-ACK transmission on PUCCH)); 
receiving second DCI indicating a second transmission associated with a second signal (fig. 5, [0143-0146], he second DCI used for scheduling…); 
determining a second priority value ([0147], The UE 502 may transmit the HARQ-ACK (e.g., on PUCCH) based on the value of the second field of the DCI. The HARQ-ACK may correspond to the PDSCH scheduled by using the DCI including the value of the second field); and 
transmitting the first signal ([0147-0148], The UE 502 may transmit the HARQ-ACK (e.g., on PUCCH) based on the value of the second field of the DCI. The HARQ-ACK may correspond to the PDSCH scheduled by using the DCI including the value of the second field).

Shaheen does not explicitly teach based on the second DCI not comprising a priority indicator field.  

However, FENG teaches based on the second DCI not comprising a priority indicator field ([0061], the PDCCH may further include second DCI, and the second DCI is configured to schedule the terminal device 20 to receive a second PDSCH transmitted by using a second TTI on the target carrier), based on the first priority value being greater than the determined second priority value ([0066], The terminal device 20 may determine that a priority of the first DCI is higher than or lower than a priority of the second DCI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the second DCI not comprising a priority indicator field, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping transmitting the second signal.

However, Xiong teaches transmitting the first signal without transmitting the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, transmitting the first signal without transmitting the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process Xiong, [0002]).

With respect to claim 12, Shaheen teaches does not explicitly teach wherein the dropping transmitting the second signal is based on the first priority value being greater than the determined second priority value.

However, FENG teaches based on the first priority value being greater than the determined second priority value ([0066], The terminal device 20 may determine that a priority of the first DCI is higher than or lower than a priority of the second DCI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the first priority value being greater than the determined second priority value, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping transmitting the second signal.

However, Xiong teaches transmitting the first signal without transmitting the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, transmitting the first signal without transmitting the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 13, Shaheen teaches wherein the first priority value is associated with the first signal, and wherein the determined second priority value is associated with the second signal ([0143-0146]).

With respect to claim 16, Shaheen teaches A method comprising: 
receiving, by a wireless device, first downlink control information (DCI) indicating information associated with a first signal, wherein the first DCI comprises a priority indicator field indicating a first priority value (fig. 5, [0143-0146], the first DCI used…the second field of the DCI (e.g., 1-bit field of the DCI) may be a field used for indicating (requesting) the HARQ-ACK transmission (e.g., indicating (requesting) the HARQ-ACK transmission on PUCCH)); 
receiving second DCI indicating information associated with a second signal (fig. 5, [0143-0146], he second DCI used for scheduling…); and 
processing the first signal, wherein the processing the first signal are based on: 
the priority indicator field indicating a first priority value (fig. 5, [0143-0146]).

Shaheen does not explicitly teach the second DCI not comprising a priority indicator field.  

However, FENG teaches the second DCI not comprising a priority indicator field ([0061], the PDCCH may further include second DCI, and the second DCI is configured to schedule the terminal device 20 to receive a second PDSCH transmitted by using a second TTI on the target carrier).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, the second DCI not comprising a priority indicator field, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping processing the second signal.

However, Xiong teaches dropping processing the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, dropping processing the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 17, Shaheen teaches determining a second priority value ([0147]).

Shaheen does not explicitly teach is based on the first priority value being greater than the determined second priority value.

However, FENG teaches based on the second DCI not comprising a priority indicator field ([0061], the PDCCH may further include second DCI, and the second DCI is configured to schedule the terminal device 20 to receive a second PDSCH transmitted by using a second TTI on the target carrier), based on the first priority value being greater than the determined second priority value ([0066], The terminal device 20 may determine that a priority of the first DCI is higher than or lower than a priority of the second DCI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the second DCI not comprising a priority indicator field, based on the Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

The combination of Shaheen and FENG does not explicitly teach dropping processing the second signal.

However, Xiong teaches dropping processing the second signal ([0314], by dropping the second signal…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MUKHERJEE, dropping processing the second signal, into the teachings of Shaheen and FENG, in order for the use of New Radio HARQ process identification, and to use of grant-free and grant-based transmissions in a NR network (Xiong, [0002]).

With respect to claim 18, Shaheen does not explicitly teach based on the second DCI not comprising a priority indicator field, setting a second priority value associated with the second signal as a first value.

However, FENG teaches based on the second DCI not comprising a priority indicator field, setting a second priority value associated with the second signal as a first value ([0066]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of FENG, based on the second DCI not comprising a priority indicator field, setting a second priority value associated with the second signal as a first value, into the teachings of Shaheen, in order to dynamically support multiple TTIs for data transmission on the same carrier, and may not only meet a delay requirement but also achieve the compatibility with an existing system (FENG, [0004]).

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen, in view of FENG, in view of Xiong, and further in view of ONGGOSANUSI et al. (Pub. No.: US 20100056079 A1), hereinafter ONGGOSANUSI.   

With respect to claim 2, the combination of Shaheen, FENG and Xiong does not explicitly teach wherein the first DCI further indicates a first downlink signal associated with a first transport block, and the second DCI further indicates a second downlink signal associated with a second transport block.

However, ONGGOSANUSI teaches wherein the first DCI further indicates a first downlink signal associated with a first transport block, and the second DCI further indicates a second downlink signal associated with a second transport block (see claim 1).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ONGGOSANUSI, dropping processing the second signal, into the teachings of Shaheen, FENG, and Xiong, in order to increase data rates and reliability by exploiting spatial multiplexing gain (ONGGOSANUSI, [0004]).

With respect to claim 14, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 4, 9, 15, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20200053820 A1; “CHIN”, ([0133])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469